UNITED STATES COURT OF APPEALS
                       for the Fifth Circuit

               _____________________________________

                            No. 98-50082
                          Summary Calendar
               _____________________________________


                            TOYA TAYLOR,

                                              Plaintiff-Appellant,

                              VERSUS


                       SERGIOS SALON & SPA,

                                               Defendant-Appellee.

     ______________________________________________________

          Appeal from the United States District Court
                for the Western District of Texas
                          (SA-97-CV-334)
     ______________________________________________________
                           July 24, 1998

Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Appellant Toya Taylor challenges the district court's summary

judgment order dismissing her Title VII action seeking damages for

discriminatory discharge as manager of Appellee's salon.   Taylor

alleges that she was terminated at least in part because she is

black.

     The Appellee gave a number of reasons for discharging Ms.



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Taylor.     In general, the employer asserted that she received

several complaints from customers and other employees that Ms.

Taylor's work was deficient.      More particularly, the employer

alleged that Ms. Taylor: (l) had left the salon for long periods of

time without permission; (2) had shortages in the cash register;

(3) failed to comply with the dress code; (4) had not accounted for

petty cash withdrawals; (5) had other employees close the salon;

and (6) had her hair done at other salons on company time.

     In attempting to show that the employer's stated reasons for

her discharge were pretextual, Ms. Taylor's primary argument is

that no employee from her protected class has been fired for the

reasons stated by the employer.       However, Ms. Taylor provided no

competent summary judgment evidence of other employees not in her

protected class who had committed similar infractions.     Ms. Taylor

also admitted that before her termination the employer counseled

her about those violations.    She does not dispute the employer's

summary judgment evidence that she was only terminated after

subsequent violations occurred.

     Assuming without deciding that Ms. Taylor stated a prima facie

case, we agree with the district court that the employer stated

adequate, non-discriminatory grounds for discharging Ms. Taylor and

Ms. Taylor's summary judgment evidence was insufficient to show

that those reasons were pretextual.

     For the above reasons, the judgment of the district court is

AFFIRMED.

                                  2